DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 4/8/20.  Claims 1-13 are pending.  The IDS filed 4/8/20 has been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 13 recites a “computer readable medium containing computer-executable instructions…” The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500. F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: extraction module and clustering module in claim 1 and “extraction module configured to” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Belcher et al (US 20150254429 A1).
Claim 1. 	Belcher teaches a method for studying clinical pathways, the method comprising: 
receiving patient data records using an interface; ( par. 56- Input to decision dimensions includes 1) a clinical condition, problem, and/or diagnosis; 2) patient insurance plan information, and 3) patient geographic location, for example. The input is used to determine and provide a mashup of information from multiple sources)

executing, using a clustering module, a first clustering procedure to sort the plurality of clinical pathways into a plurality of clusters based on the structure of the pathways;( par. 63-candidate procedure evaluations-  in candidate procedure "I3" versus "I2" and the others or their combinations,)
extracting, using the extraction module, contextual variable data from the patient data records;  (par. 59- variables include patient insurance plan; patient cost)
identifying at least one contextual variable from the extracted contextual variable data; and (par. 65-evaluation of procedure and cost, consideration of confidence levels: variance in procedure costs between doctors, hospitals, regions, and/or nations and that these costs can evolve over time. Variance can be corrected by producing historical cases that have a relevant cost basis (such as regional or by hospital), time value of money (corrects for present value), co-morbidities, etc., to the extent that the historical record includes this information)
executing, using the clustering module, a second clustering procedure to sort the plurality of clinical pathways into a second plurality of clusters based on at least one identified contextual variable and the structure of the pathways. (par. 69-70:consideration of procedures with additional options-- The patient may have other options as well. A historical image may be utilized at $0 cost to achieve a 60% 

claim 2. 	Belcher teaches the method of claim 1 wherein identifying the at least one contextual variable includes: comparing statistical distributions of each of a plurality of contextual variables among the plurality of clusters, and selecting at least one contextual variable with the highest distribution discrepancy. (par. 64- enable a comparison of candidate procedures based on a cumulative probability distribution such that a Pareto evaluation of cost and quality 400 is attained as depicted in FIG. 4; par. 65- procedure with a confidence 425 of 80% has an average cost 415 of $500, while a procedure with a higher confidence has a higher cost 420 (e.g., $5000). Variances in terms of cost and/or confidence can be displayed 430 at, for example, one standard deviation. Visualization of cost and quality at their relative and mean or modal values with the desired measures of variation is provided.)

claim 3. 	Belcher teaches the method of claim 1 further comprising identifying structure similarity between two clinical pathways by comparing clinical events between two pathways and calculating structure similarity using the maximum number of ordered events that the two pathways have in common. (par. 60- The current patient and his or 
claim 4.	Belcher teaches the method of claim 1 wherein the at least one contextual variable is selected from the group consisting of demographics, social history, prior hospitalizations, previous test results, diagnoses, and medical interventions. (par. 71- a statistical confidence interval that a given imaging procedure or other treatment is able to produce a desired clinical indication based on accumulated evidence from similar patients (.e.g demographic and medical history.) 
Claim 5. 	Belcher discloses the method of claim 1 wherein executing the second clustering procedure includes calculating a composite similarity function based on path structure similarity and the contextual similarity between two clinical pathways. (par. 72- comparison of the benefit overlap between multiple procedures:  y viewing three candidate procedures T1+I1, I2 and I3 510, the relative merits of additional patient cost are visually rendered for the patient's decision support. The confidence intervals at, for example, one standard deviation, between I2 and T1=I1, overlap significantly)
Claim 6. 	Belcher discloses the method of claim 1 further comprising supplying, using the interface, analytical results after executing the second clustering procedure, wherein the analytical results include data selected from the group consisting of common clinical pathways, demographics, length of patient stay, and healthcare cost. ( par. 75, Fig. 6- evaluation of health care costs in determining clinical path; par. 78- available and/or satisfactory providers of services 610 are listed in order of preference 625 as derived from the screening criteria)

an interface configured to receive patient data records; (Abstract: A user interface displays the mashup of the plurality of patient care path options for interaction to facilitate a data-driven selection of at least one of the plurality of patient care path options based on comparative efficacy and cost; par. 56- Input to decision dimensions includes 1) a clinical condition, problem, and/or diagnosis; 2) patient insurance plan information, and 3) patient geographic location, for example. The input is used to determine and provide a mashup of information from multiple sources;)
 a memory;  (par. 105- system memory) and 
a processor executing instructions stored on the memory (par. 104-105) to provide: 
an extraction module configured to: extract a plurality of clinical pathways from the patient data records (par. 62- patient's attributes 325, which are screened 330 to provide input along with attribute(s), procedure(s), and/or result(s) for other patients retrieved from the data infrastructure 305 to the options processor function 335 to generate the confidential interval 340.), and 
extract contextual variable data from the patient data records; (par. 59- variables include patient insurance plan; patient cost)
 and
 a clustering module configured to: execute a first clustering procedure to sort the plurality of clinical pathways into a plurality of clusters based on the structure of the pathways, ( par. 63-candidate procedure evaluations-  in candidate procedure "I3" 
execute a second clustering procedure to sort the plurality of clinical pathways into a second plurality of clusters based on at least one identified contextual variable and the structure of the pathways. (par. 69-70:consideration of procedures with additional options-- The patient may have other options as well. A historical image may be utilized at $0 cost to achieve a 60% confidence in the outcome indication…the comparison to seeking the most complete testing for the most complete result, regardless of cost, would be to pay $500 for image "I1" plus $250 for test "T1", plus $3500 for image "I2", which, on average, results in a simple compound probability; see also par. 73- there is more context than a singular procedure event. A patient care path may have a series of diagnostic tests which result in various treatment scenarios)

claim 8. 	Belcher teaches the system of claim 7 wherein the extraction module identifies the at least one contextual variable by: comparing statistical distributions of each of a plurality of contextual variables among the plurality of clusters, and selecting at least one contextual variable with the highest distribution discrepancy. (par. 64- 

claim 9	Belcher teaches the system of claim 7 wherein the extraction module is further configured to identify structure similarity between two clinical pathways by comparing clinical events between two pathways and calculating structure similarity using the maximum number of ordered events that the two pathways have in common. (par. 60- The current patient and his or her attributes 325 are used to screen 330 the evidence base for similar historical cases for which a confidence level and/or a confidence interval inference 335 can be made 340 for the current patient; )

Claim 10. 	Belcher teaches the system of claim 7 wherein the at least one contextual variable is selected from the group consisting of demographics, social history, prior hospitalizations, previous test results, diagnoses, and medical interventions. (par. 71- a statistical confidence interval that a given imaging procedure or other treatment is able to produce a desired clinical indication based on accumulated evidence from similar patients (.e.g demographic and medical history.) 


Claim 12  	 Belcher teaches the system of claim 7 wherein the interface is configured to supply analytical results after executing the second clustering procedure, wherein the analytical results include data selected from the group consisting of common clinical pathways, demographics, length of patient stay, and healthcare cost. ( par. 75, Fig. 6- evaluation of health care costs in determining clinical path; par. 78- available and/or satisfactory providers of services 610 are listed in order of preference 625 as derived from the screening criteria)
Claim 13. 	Belcher teaches  computer readable medium containing computer-executable instructions for studying clinical pathways (par. 105), the medium comprising: 
computer-executable instructions for receiving patient data records using an interface; (Abstract: A user interface displays the mashup of the plurality of patient care path options for interaction to facilitate a data-driven selection of at least one of the plurality of patient care path options based on comparative efficacy and cost; par. 56- Input to decision dimensions includes 1) a clinical condition, problem, and/or diagnosis; 
computer-executable instructions for extracting, using an extraction module, a plurality of clinical pathways from the patient data records;  (par. 62- patient's attributes 325, which are screened 330 to provide input along with attribute(s), procedure(s), and/or result(s) for other patients retrieved from the data infrastructure 305 to the options processor function 335 to generate the confidential interval 340.)
computer-executable instructions for executing, using a clustering module, a first clustering procedure to sort the plurality of clinical pathways into a plurality of clusters based on the structure of the pathways; ( par. 63-candidate procedure evaluations-  in candidate procedure "I3" versus "I2" and the others or their combinations,)
computer-executable instructions for extracting, using the extraction module, contextual variable data from the patient data records;  (par. 59- variables include patient insurance plan; patient cost)
computer-executable instructions for identifying at least one contextual variable from the extracted contextual variable data; and (par. 65-evaluation of procedure and cost, consideration of confidence levels: variance in procedure costs between doctors, hospitals, regions, and/or nations and that these costs can evolve over time. Variance can be corrected by producing historical cases that have a relevant cost basis (such as regional or by hospital), time value of money (corrects for present value), co-morbidities, etc., to the extent that the historical record includes this information)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Bito et al (US 20040095349 A1) -approaches to clinical pathway analysis of the present invention can provide a clear presentation of the information, so that the difference of the pattern and distribution can be easily grasped, and flexibility in selecting the patient groups or procedures in specific embodiments.
Whitley et al (US 20190096017 A1)- extracts historical performance information from one or more healthcare information systems regarding past performance of a 
McNair et al (US 20170124269 A1)- facilitating clinical decision support and managing patient population health by health-related entities including caregivers, health care administrators, insurance providers, and patients.
Penkaitis et al (EP 2192539 A1) executing a task part of a clinical pathway in a computer implemented medical information system. Upon selection of the task in a user interface, a technical configuration for the task type is looked up in a task repository and a task executer is determined by its corresponding plug-in and the task is executed by the determined execute
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626